Citation Nr: 9931836	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving Dependents Indemnity and 
Compensation (DIC) benefits, to include the issue of whether 
the appellant was married to the veteran for one year or more 
within the purview of 38 U.S.C.A. § 1304.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The appellant is the widow of the veteran, who died on June 
[redacted], 1994.  The veteran served on active duty from 
April 1964 to November 1965.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 letter of notification of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the appellant was informed 
that she was ineligible for payment of death benefits as her 
marriage to the veteran did not meet the requirements of the 
law for basic eligibility.  


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
in November 1965.  

2.  The veteran and the appellant were initially married in 
June 1993 and they subsequently divorced in November 1993.  

3.  The veteran and the appellant remarried on June 5, 1994, 
and they remained married until the date of the veteran's 
death on March [redacted], 1995.  

4. There is no evidence showing that the veteran and the 
appellant had any children born of their marriages or born to 
them before their marriages.

5. The veteran and appellant were not married for a period of 
one year prior to the date of death of the veteran.



CONCLUSION OF LAW

The appellant was not the veteran's spouse for a period of 
more than one year prior to his death, and the requirements 
for recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes have not been met. 38 
U.S.C.A. §§ 101(3), 1304, 1310(a), 1541 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to DIC benefits, 
and she specifically claims that her two periods of marriage 
to the veteran should be combined in order to meet the 
requirement that the marriage existed for one year prior to 
the veteran's death, thereby rendering her eligible for such 
benefits.  

Dependency and indemnity compensation (DIC) payable under 38 
U.S.C.A. § 1310(a) may be paid to the surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran: (i) Before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or (ii) For 1 year or more, or (iii) For any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  See 38 U.S.C.A. §§ 1304, 
1310(a) (West 1991); 38 C.F.R. § 3.54(c)(1999).  

The applicable criteria provide that death pension may be 
paid to a surviving spouse who was married to the veteran: 
(1) One year or more prior to the veteran's death, or (2) For 
any period of time if a child was born of the marriage, or 
was born to them before the marriage, or (3) Prior to May 8, 
1985, if the veteran served during the Vietnam era. 38 
U.S.C.A. § 1541(f) (West 1991); 38 C.F.R. § 3.54(a) (1999).  
A review of the veteran's DD 214 shows that he served during 
the Vietnam era; however, he was not married to the appellant 
prior to May 8, 1985; in addition, the appellant was not 
married to the veteran within 15 years following the 
termination of his active duty service in 1965.   

Having reviewed the record, the Board has concluded that the 
appellant has failed to establish basic eligibility for DIC 
or death pension benefits.  Specifically, the record 
demonstrates that she and the veteran were initially married 
on June 11, 1993, and a final decree of divorce was entered 
on November 8, 1993.  Thereafter, they were remarried on June 
5, 1994, and were married continuously until the veteran's 
death on March [redacted], 1995.  Therefore, the veteran and the 
appellant were not married for one full year prior to the 
veteran's death, such that the requirements for basic 
eligibility for DIC or death pension benefits have not been 
met. 

With regard to the appellant's contention that her two 
periods of marriage to the veteran should be combined in 
order to meet the one-year requirement, the record indicates 
that the RO requested an advisory opinion regarding this 
issue.  In a December 1998 memorandum, the Director of the 
Compensation and Pension service responded that an 
explanation of the one year requirement for marriage is 
located in M21-1, Part IV, paragraph 12.11(e) of the Veterans 
Benefits Administration's ADJUDICATION PROCEDURE MANUAL, 
where it is stated that if there are multiple periods of 
marriage, these periods may not be added together to meet the 
one year requirement.  

In light thereof, the Board finds that as the veteran and the 
appellant were not married for one year prior to the 
veteran's death and there is no indication that a child was 
born of their marriages, basic eligibility for DIC or death 
pension benefits has not been established.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has held that in those 
cases where the law and not the evidence is dispositive, the 
claim should be denied on the basis that there is an absence 
of legal merit or that the claimant lacks entitlement under 
the law. Sabonis v. Brown, 6 Vet.App. 426 (1994).  In view of 
the above, the Board finds that the claim for DIC and death 
pension benefits has no legal merit, and as such, the claim 
must be denied.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

